Order filed December 8, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-10-01267-CV
                                     ____________

                               SUNNY ORIEH, Appellant

                                              V.

CITI PROP HOLDING, INC. f/k/a LIQUIDATION PROPERTIES, INC., Appellee


                 On Appeal from the County Civil Court at Law No. 4
                               Harris County, Texas
                           Trial Court Cause No. 971,412


                                        ORDER

       Appellant=s brief was originally due March 31, 2011. Appellant was granted an
extension of time to file her brief until June 20, 2011. No brief or further motion for
extension of time was filed. Therefore, on July 14, 2011, this court ordered appellant to
file a brief, and a motion reasonably explaining why the brief was late, with the clerk of this
court on or before August 5, 2011, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). On August 5, 2011, appellant filed a motion
for extension of time to file her brief. The court granted appellant’s extension request
until October 5, 2011, and advised appellant that no further extensions would be granted.
No brief was filed, but on October 6, 2011, appellant requested a further extension of time
to file the brief, which was granted until November 4, 2011. To date, no brief or further
motion has been filed.
       Unless appellant files a brief, and a motion reasonably explaining why the brief was
late, with the clerk of this court on or before December 20, 2011, the court will dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No further extensions of
time will be granted absent exceptional circumstances.


                                          PER CURIAM




                                             2